—Order, Supreme Court, New York County (Jane Solomon, J.), entered on or about February 24, 1998, which granted the motion of defendant Coastal Abstract Services, Inc. for summary judgment dismissing the complaint and cross claims against it, unanimously affirmed, without costs.
Plaintiffs and defendant Berman failed to proffer any evidence to contradict defendant-respondent Coastal Abstract’s contention that, to the extent it was chargeable with any duty relevant to the rights of those asserting claims against it, its duty entailed no more than the delivery of a second mortgage to the City Register (see, Koeppel v City of New York, 200 AD2d 477, 478), and since it is undisputed that that very limited duty was satisfactorily discharged, the complaint as against *237Coastal Abstract was properly dismissed. The motion court also properly dismissed defendant Berman’s cross claims for indemnification against Coastal Abstract. Although dismissal of the cross claims was not specifically requested, it was plainly warranted in light of the court’s finding that Coastal Abstract had not breached any duty with which it might have been charged in connection with the recording of the subject second mortgage. We note that defendant Berman had ample notice that the issue upon which the disposition of his cross claims turned was to be decided (see, HCE Assocs. v 3000 Watermill Lane Realty Corp., 173 AD2d 774, 775). Concur — Sullivan, J. P., Rosenberger, Rubin, Saxe and Buckley, JJ.